
	
		I
		112th CONGRESS
		1st Session
		H. R. 1180
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Gardner (for
			 himself, Mr. Paul,
			 Mr. Pitts,
			 Mr. Pearce, and
			 Mr. Coffman of Colorado) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish
		  small business start-up savings accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Start-up Savings
			 Accounts Act of 2011.
		2.Establishment of
			 Small Business Start-Up Savings Accounts
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new section:
				
					7529.Small Business
				Start-Up Savings Accounts
						(a)In
				generalAn individual or an
				eligible small business may enter into an agreement with the Secretary to
				establish a small business start-up savings account.
						(b)Small business
				start-Up savings accountFor
				purposes of this section, the term small business start-up savings
				account means a trust created or organized in the United States for the
				benefit of the account beneficiary, but only if the written governing
				instrument creating the trust meets the following requirements:
							(1)Except as provided in subsection (d)(3) in
				the case of a rollover contribution, no contribution will be accepted unless it
				is in cash, and contributions will not be accepted for the taxable year on
				behalf of any account beneficiary in excess of the amount in effect for such
				taxable year under subsection (d)(2).
							(2)The trustee is a
				bank (as defined in section 408(n)) or such other person who demonstrates to
				the satisfaction of the Secretary that the manner in which such other person
				will administer the trust will be consistent with the requirements of this
				section.
							(3)No part of the
				trust funds will be invested in life insurance contracts.
							(4)The interest of an
				individual in the balance of his account is nonforfeitable.
							(5)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
							(c)Eligible small
				businessFor purposes of this section, the term eligible
				small business means, with respect to any taxable year, any person
				engaged in a trade or business if the average number of employees employed by
				such person on business days during the taxable year was 500 or fewer.
						(d)Treatment of
				contributions
							(1)In
				generalThere shall be allowed as a deduction for the taxable
				year an amount equal to so much of the account beneficiary’s contributions for
				the taxable year to all small business start-up savings accounts maintained for
				the benefit of such beneficiary as do not exceed the contribution limitations
				in effect for the taxable year under paragraph (2).
							(2)Contribution
				limitation
								(A)In
				generalThe amount allowable as a deduction under paragraph (1)
				with respect to all small business start-up savings accounts maintained for the
				benefit of any person shall not exceed the lesser of—
									(i)$10,000, or
									(ii)$150,000, reduced by the aggregate
				contributions by such person for all taxable years with respect to all small
				business start-up savings accounts of the taxpayer.
									(B)Cost of living
				adjustment
									(i)In
				generalIn the case of a taxable year beginning after 2011, the
				$10,000 amount in subparagraph (A) shall be increased by an amount equal
				to—
										(I)such dollar
				amount, multiplied by
										(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2010 for calendar year 1992 in
				subparagraph (B) thereof.
										(ii)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $500, such amount
				shall be rounded to the next lowest multiple of $500.
									(3)Rollovers from
				retirement plans not allowedUnder regulations prescribed by the
				Secretary, a person may make a rollover contribution to a small business
				start-up savings account only in the case of a rollover from another small
				business start-up savings account.
							(4)Treated as
				deduction for individuals and corporationsFor purposes of
				chapter 1, the deduction allowed under paragraph (1) shall be treated as a
				deduction specified in part VI of subchapter B of chapter 1 (relating to
				itemized deductions for individuals and corporations).
							(e)Treatment of
				distributions
							(1)Tax
				treatment
								(A)Exclusion of
				qualified distributionsAny qualified distribution from a small
				business start-up savings account shall not be includible in gross
				income.
								(B)Inclusion of
				other distributionsAny
				distribution from a small business start-up savings account which is not a
				qualified distribution shall be included in gross income.
								(2)Qualified
				distributionFor purposes of this subsection, the term
				qualified distribution means, with respect to any taxable year,
				any payment or distribution from a small business start-up savings
				account—
								(A)to the extent the
				amount of such payment or distribution does not exceed the sum of—
									(i)the aggregate
				amounts paid or incurred by the taxpayer for such taxable year with respect to
				the taxpayer’s trade or business for the purchase of equipment or facilities,
				marketing, training, incorporation, and accounting fees, and
									(ii)the aggregate
				capital contributions of the taxpayer with respect to an eligible small
				business for the taxable year (but only to the extent such amounts are used by
				such small business for purposes described in clause (i)), and
									(B)which, in the case
				of a payment or distribution subsequent to the first payment or distribution
				from such account (or any predecessor to such account)—
									(i)is
				made not later than the close of the 5th taxable year beginning after the date
				of such first payment or distribution, and
									(ii)is made with
				respect to the same eligible small business with respect to which such first
				payment or distribution was made.
									(3)Treatment after
				death of account beneficiary
								(A)In
				generalIf, by reason of the death of the account beneficiary,
				any person acquires the account beneficiary’s interest in a small business
				start-up savings account—
									(i)such account shall cease to be a small
				business start-up savings account as of the date of death, and
									(ii)an amount equal
				to the fair market value of the assets in such account on such date shall be
				includible—
										(I)in the case of a
				person who is not the estate of such beneficiary, in such person’s gross income
				for the taxable year which includes such date, or
										(II)in the case of a
				person who is the estate of such beneficiary, in such beneficiary’s gross
				income for the last taxable year of such beneficiary.
										(B)Special
				rules
									(i)Reduction of
				inclusion for predeath expensesThe amount includible in gross
				income under subparagraph (A) shall be reduced by the amounts described in
				paragraph (2) which were incurred by the decedent before the date of the
				decedent’s death and paid by such person within 1 year after such date.
									(ii)Deduction for
				estate taxesAn appropriate deduction shall be allowed under
				section 691(c) to any person (other than the decedent) with respect to amounts
				included in gross income under subparagraph (A)(ii)(I) by such person.
									(4)Treatment for
				failure to be treated as eligible small businessIf for any
				taxable year a taxpayer which holds a small business start-up savings account
				as an eligible small business ceases to be an eligible small business—
								(A)such account shall
				cease to be a small business start-up savings account, and
								(B)the balance of
				such account shall be treated as paid out for such taxable year in a
				distribution which is not a qualified distribution.
								(f)Special
				rules
							(1)Denial of double
				benefitAny deduction or
				credit otherwise allowed for the taxable year with respect to amounts described
				in subsection (e)(2)(A) shall be reduced by an amount equal to the qualified
				distributions attributable to such amounts. The adjusted basis of any property
				placed in service for the taxable year shall be reduced by the amount of any
				qualified distributions attributable to such property. For purposes of this
				paragraph, qualified distributions shall first be treated as attributable to
				amounts described in subsection (e)(2)(A), then to property placed in service
				for the taxable year.
							(2)Aggregation
				ruleFor purposes of this
				section, all persons treated as a single employer under subsection (a) or (b)
				of section 52, or subsection (m) or (o) of section 414, shall be treated as one
				person.
							.
			(b)Excise tax on
			 excess contributions and nonqualified distributionsSubtitle D of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new chapter:
				
					50Small business
				start-up savings accounts
						
							Sec. 5000C. Tax on excess contributions
				  to small business start-up savings accounts.
							Sec. 5000D. Tax on nonqualified
				  distributions from small business start-up savings accounts.
						
						5000C.Tax on excess
				contributions to small business start-up savings accounts
							(a)In
				generalIn the case of a
				small business start-up savings account (within the meaning of section 7529)
				there is imposed for each taxable year a tax in an amount equal to 6 percent of
				the amount of the excess contributions to such taxpayer’s account (determined
				as of the close of the taxable year).
							(b)LimitationThe
				amount of tax imposed by subsection (a) shall not exceed 6 percent of the value
				of the account (determined as of the close of the taxable year).
							(c)Excess
				contributionsFor purposes of
				this section, in the case of contributions to all small business start-up
				savings accounts maintained for the benefit of a person, the term excess
				contributions means the sum of—
								(1)the excess (if
				any) of—
									(A)the amount
				contributed to such accounts for the taxable year, over
									(B)the amount
				allowable as a contribution under section 7529(d)(2)(A) for such taxable year,
				and
									(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
									(A)the distributions
				out of the accounts for the taxable year, and
									(B)the excess (if
				any) of—
										(i)the maximum amount
				allowable as a contribution under section 7529(d)(2)(A) for such taxable year,
				over
										(ii)the amount
				contributed to such accounts for such taxable year.
										5000D.Tax on
				nonqualified distributions from small business start-up savings
				accounts
							(a)In
				generalIf for any taxable
				year an amount is paid or distributed out of a taxpayer’s small business
				start-up savings account, there is imposed for such taxable year a tax in an
				amount equal to 10 percent of the portion of such amount which is includible in
				the gross income of the taxpayer.
							(b)Exception for
				disability or deathSubsection (a) shall not apply if the payment
				or distribution is made after the account beneficiary becomes disabled within
				the meaning of section 72(m)(7) (but only if such beneficiary’s account was
				created before becoming so disabled) or dies.
							5000E.Cross
				referenceFor prohibited
				transactions, see section
				4975.
						.
			(c)Prohibited
			 transactions
				(1)In
			 generalParagraph (1) of section 4975(e) of such Code is amended
			 by striking or at the end of subparagraph (F), by striking the
			 period at the end of subparagraph and inserting , or, and by
			 adding at the end the following new subparagraph:
					
						(H)a small business start-up savings account
				(within the meaning of section
				7529).
						.
				(2)Special rule for
			 ceasing to be a small business start-up savings accountSection
			 4975(d) of such Code (relating to tax on prohibited transactions) is amended by
			 adding at the end the following new paragraph:
					
						(7)Special rule for
				small business start-up savings accountAn individual for whose benefit a small
				business start-up savings account (within the meaning of section 7529) is
				established shall be exempt from the tax imposed by this section with respect
				to any transaction concerning such account (which would otherwise be taxable
				under this section) if, with respect to such transaction, the account ceases to
				be a small business start-up savings account by reason of the application of
				paragraph (3) or (4) of section 7529(e) to such
				account.
						.
				(d)Deduction
			 allowed whether or not individual itemizesSubsection (a) of
			 section 62 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(22)Contributions
				to small business start-up savings accountsThe deduction allowed by section
				7529(d)(1)(A).
					.
			(e)Conforming
			 amendments
				(1)The table of
			 chapters for subtitle D such Code is amended by adding at the end the following
			 new item:
					
						
							Chapter 50. Small Business Start-Up
				Savings
				Accounts
						
						.
				(2)The table of
			 sections for chapter 77 of such Code is amended by inserting after the item
			 relating to section 7528 the following new item:
					
						
							Sec. 7529. Small Business Start-Up Savings
				Accounts.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
